Title: Petititon of William Mattox, with Jefferson’s Order, 27 January 1803
From: Mattox, William
To: Jefferson, Thomas


          
            To the President of the United States
            Washington City 27th. Jany. 1803
          
          The Humble Petition of William Mattox Shewith that your Petitioner was convicted at the last Court held for the County of Washington in the district of Columbia—of Gambling for which he was fined to the amount of Fifty pounds Maryland Currency & cost. and is tharfore Committed to Jauil that your petitioner is a young Man and altho without any Family is unable to pay his fine and fees. that he is not in the habit of gambling that he was led into the Act for which he was Convicted from a want of Proper reflection that he has always sepperted a Good Character. that Josias M Speake and Samuel Speake his Brother both residents at this time in the City of Washington are both of them well acquainted with the said Petitioner and his Family have resided near to them from his Infancy untill a late period—and they do declare they never Knew of any misconduct of any one of his family untill the present and do believe he the said Petitioner being a young Man and Ignorent of the Laws was led into this by others. and being extreamly poor and now imprisoned. we think him a proper Object of the Clemancy of the President of the United States that as this is an act which he has not been in the habit of committing he tharefore hopes and prays that the President will remit his fine & fees and direct his discharge—his Statement is Supported by the papers herewith Sent—And the Petitioner will as in duty Bound ever pray
          
          
            The Court while in session refused to recommend Mattox to the mercy of the President, as there did not appear on his trial any circumstances of extenuation. On the other hand, I do not recollect any of peculiar aggravation. It is stated to me that he has been in prison eight weeks. If the President should deem this imprisonment sufficient to answer the purposes of punishment for his offence, I feel confident that a remission of his fine would meet the approbation of the Court.—
          
          
            W. Cranch, assistant Judge &c. January 29. 1803.
         
          
          
            I refused during the Session of the Court to recommend the remission of the fine imposed on Maddox or that imposed on Henderson, as I did not perceive any Sufficient Grounds for an active interference in their favour—But I am Willing to Concur in the Sentiments which Mr Cranch has expressed, and think that, if they Should have any effect they ought to extend to Henderson as Well as Maddox
          
          
            W Kilty Jany 31 1803
            
          
          
            I agree in opinion with Mr. Kilty—
          
          
             J Marshall
          
          
            As attending Physician at the jail I have considered the case of the within petitioner Maddox.—His health appears to me to suffer much by confinement, & a large wen which he has under his ear is aggravated—
          
          
            Fred: May
          
          
            [Order by TJ:]
            A pardon to be issued
          
          
            April 21 1803. Th: Jefferson
          
        